      Case 1:20-cv-02244-DLC Document 22 Filed 06/19/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 CHRISTOPHER SADOWSKI,                  :
                                        :
                          Plaintiff,    :             20cv2244 (DLC)
                                        :
                -v-                     :            OPINION AND ORDER
                                        :
 ZIFF DAVIS, LLC,                       :
                                        :
                          Defendant.    :
                                        :
 -------------------------------------- X

APPEARANCES

For plaintiff:
Richard Liebowitz
Liebowitz Law Firm, PLLC
11 Sunrise Plaza, Ste. 305
Valleystream, NY 11580
(516) 233-1660

For defendant:
James Rosenfeld
Abigail B. Everdell
Davis Wright Tremaine LLP
1251 Avenue of the Americas, 21st Fl.
New York, New York 10020
(212) 489-8230

DENISE COTE, District Judge:

     Following the rejection of its Rule 68 offer, defendant

Ziff Davis, LLC (“Ziff Davis”) seeks a bond of $20,000 in this

copyright action, which was filed by attorney Richard Liebowitz

(“Liebowitz”) on behalf of plaintiff Christopher Sadowski

(“Sadowski”).   For the following reasons, Ziff Davis has shown

that it is entitled to a bond of $20,000.
      Case 1:20-cv-02244-DLC Document 22 Filed 06/19/20 Page 2 of 14



                               Background

    On April 1, 2017,1 Sadowski’s photograph of the exterior of

a Home Depot store (the “Photograph”) was published in the New

York Post accompanying an article entitled Home Depot Bucks

Sluggish Retail Trends.     As represented by Liebowitz at the May

18, 2020 pretrial conference in this case, Sadowski licensed

this photograph to the New York Post for $275.         The Photograph

was registered with the U.S. Copyright Office on June 30, 2017.

    Sadowski asserts that Ziff Davis, which maintains the

website TechBargains.com, posted the Photograph on

TechBargains.com on an unknown date without receiving

authorization to do so.     Ziff Davis realized less than $30 in

commissions from product purchases made by customers linking

through TechBargains.com.

    Liebowitz filed this action on behalf of Sadowski on March

13, 2020.   Liebowitz has represented Sadowski in at least forty

other copyright actions that have been filed in federal court.




1 At a May 18, 2020 initial pretrial conference, Liebowitz
purported to correct the Court that the Photograph was published
in May 2017. According to the U.S. Copyright Office’s online
record, of which the Court takes judicial notice, the Photograph
was published on April 1, 2017. https://cocatalog.loc.gov/cgi-
bin/Pwebrecon.cgi?Search_Arg=va0002056827&Search_Code=REGS&PID=v
KVoFV3OwncDqtxWMGzg-ODOrRyM&SEQ=20200617111700&CNT=25&HIST=1.


                                    2
      Case 1:20-cv-02244-DLC Document 22 Filed 06/19/20 Page 3 of 14



Upon notice of this suit, Ziff Davis removed the Photograph from

the TechBargains.com website.2

     On April 9, Ziff Davis made an offer of judgment pursuant

to Rule 68, Fed. R. Civ. P., for an amount that Ziff Davis

describes as “exceed[ing] five times the typical licensing fee

for a stock image such as the Photograph, plus an estimated

total of the costs and attorneys’ fees [Sadowski] had incurred”

at the time of the offer.     Ziff Davis also represents that the

offer amount is more than five times greater than $275 (which

Liebowitz represents is the amount for which the Photograph was

licensed to the New York Post), plus an estimate of Sadowski’s

costs and attorney’s fees at the time of the offer.          Sadowski

did not respond to the Rule 68 offer before it expired.

     On May 7, Ziff Davis answered the complaint asserting

seventeen affirmative defenses.         Pursuant to a scheduling order

issued following the May 18 pretrial conference, fact discovery

in this case is scheduled to conclude on September 18.          A motion

for summary judgment or pretrial order is due October 16.

     At the May 18 pretrial conference, Ziff Davis also

announced its intention to move for a bond.        On May 22, Ziff

Davis filed a motion for a bond of $20,000.         This motion was




2 Sadowski did not provide Ziff Davis with pre-suit notice of its
claim.


                                    3
      Case 1:20-cv-02244-DLC Document 22 Filed 06/19/20 Page 4 of 14



fully submitted on June 4.     For the reasons set forth below, the

motion is granted.

                               Discussion

    Local Civil Rule 54.2 provides in relevant part:

    The Court, on motion or on its own initiative, may
    order any party to file an original bond for costs or
    additional security for costs in such an amount and so
    conditioned as it may designate.

S.D.N.Y. Local Civ. R. 54.2.      In determining whether to require

a bond under Local Civil Rule 54.2, a court may consider the

following factors:

    the financial condition and ability to pay of the
    party at issue; whether that party is a non-resident
    or foreign corporation; the merits of the underlying
    claims; the extent and scope of discovery; the legal
    costs expected to be incurred; and compliance with
    past court orders.

Cruz v. American Broadcasting Companies, Inc., No. 17cv8794

(LAK), 2017 WL 5665657, at *1 (S.D.N.Y. Nov. 17,

2017) (citing Selletti v. Carey, 173 F.R.D. 96, 100 (S.D.N.Y.

1997) (Chin, J.), aff’d, 173 F.3d 104 (2d Cir. 1999)).

    As courts within this circuit have recognized, each factor

need not be considered in every case, and, in copyright cases

similar to this one, have limited their inquiry to considering

the legal costs expected to be incurred and compliance with past

court orders.   See Rice v. Musee Lingerie, LLC, No. 18cv9130

(AJN), 2019 WL 2865210, at *1 (S.D.N.Y. July 3, 2019)

(collecting cases).    Focusing on these two factors -- the legal


                                    4
      Case 1:20-cv-02244-DLC Document 22 Filed 06/19/20 Page 5 of 14



costs expected to be incurred and compliance with past court

orders -- imposition of a bond is appropriate.

I.   Legal Costs

     Beginning with the legal costs expected to be incurred,

Sadowski may be required to pay Ziff Davis’s costs for this

litigation.   Under Rule 68, Fed. R. Civ. P., if a settlement

offer is rejected and “the judgment that the offeree finally

obtains is not more favorable than the unaccepted offer, the

offeree must pay the costs incurred after the offer was made.”

Fed. R. Civ. P. 68(d).

     Without passing on the merits of this copyright case, the

complaint alleges garden variety infringement.         Ziff Davis has

represented that it profited by less than $30 from the alleged

infringement and promptly removed the Photograph upon notice of

this lawsuit.    In this district, copyright cases of this kind do

not typically exceed awards of three to five times the license

fee for a work, which Sadowski’s counsel has stated was $275.

See Rice, 2019 WL 2865210, at *2 (collecting cases).          As Ziff

Davis represents that it has made an offer that “far exceed[s]”

five times the license fee, even if Sadowski prevails in this

action, it is likely that his recovery would be lower than the

Rule 68 offer.     In such a case, Sadowski would be required to

pay Ziff Davis’s post-offer costs.       The costs for obtaining two




                                    5
        Case 1:20-cv-02244-DLC Document 22 Filed 06/19/20 Page 6 of 14



deposition transcripts, Liebowitz concedes, on its own, is

$1,500.

    Costs also could include Ziff Davis’s post-offer attorney’s

fees.    This Court, and other courts in this district, have

concluded that when a plaintiff in a copyright action recovers

less than the defendant’s offer of judgment under Rule 68, the

plaintiff is required to pay the defendant’s attorney’s fees

incurred after that offer.       Mango v. Democracy Now! Productions,

Inc., No. 18cv10588 (DLC), 2019 WL 3325842, at *5 (S.D.N.Y. July

24, 2019); see also Rice, 2019 WL 2865210, at *3 (collecting

cases).

    As the Supreme Court has held, the term “costs” in Rule 68

refers to all costs that may be awarded under the statute that

is the basis for the underlying claim.         Marek v. Chesny, 473

U.S. 1, 9 (1985).      Where the underlying statute defines “costs”

to include attorney’s fees, such fees are “costs” for purposes

of Rule 68.     Wilson v. Nomura Sec. Int’l, Inc., 361 F.3d 86, 89

(2d Cir. 2004).     Because fees may be awarded as part of the

recoverable costs to a prevailing party under the Copyright Act,

17 U.S.C. § 505, a copyright plaintiff that receives a judgment

which is less than the amount that it has rejected in a Rule 68

offer must pay the defendant’s post-offer attorney’s fees as

part of its obligation to pay the defendant’s costs.




                                      6
         Case 1:20-cv-02244-DLC Document 22 Filed 06/19/20 Page 7 of 14



     Sadowski acknowledges that this Court and others have held

that a copyright plaintiff may be required to pay a defendant’s

attorney’s fees following a judgment that is lower than an

amount identified in a rejected Rule 68 offer.            Nonetheless,

Sadowski requests that the Court revisit this ruling in light of

a non-binding decision that embraces an argument that the Court

has already considered and rejected -- that the Copyright Act’s

language limiting attorney’s fees to a “prevailing party”

precludes an award of post-offer fees to a defendant in the

context of Rule 68.       See Seidman v. Authentic Brands Grp. LLC,

No. 19cv8343 (LJL), 2020 WL 1922375, at *6 (S.D.N.Y. Apr. 21,

2020).     As discussed at length in Mango, while the Second

Circuit has not addressed whether a copyright defendant may be

entitled to post-offer attorney’s fees under Rule 68, its

precedent dictates that Rule 68 “reverses” the operation of Rule

54(d), Fed. R. Civ. P., which provides, in relevant part, that

“costs -- other than attorney’s fees -- should be allowed to the

prevailing party.”       See 2019 WL 3325842, at *1-5 (citing

Stanczyk v. City of New York, 752 F.3d 274, 28 (2d Cir. 2014)).

Accordingly, costs, including post-offer attorney’s fees, may be

allowed to a defendant whose rejected Rule 68 offer exceeds the

amount ultimately recovered by the plaintiff in a copyright

case.




                                       7
        Case 1:20-cv-02244-DLC Document 22 Filed 06/19/20 Page 8 of 14



     Given the extensive discovery already requested by

Sadowski, Ziff Davis’s attorney’s fees in this case are likely

to run high.     So far, Sadowski has requested thirty-nine

requests for production and nineteen interrogatories, many of

which exceed the scope of permissible interrogatories at this

stage of the litigation per this district’s Local Civil Rule

33.3.    In sum, the legal costs expected to be incurred favors

the imposition of a bond.

     The other arguments Sadowski makes against imposition of a

bond are recycled by his counsel, Liebowitz, and have been

rejected by this Court and others in this district.            For

instance, in Mango, this Court was unpersuaded by Liebowitz’s

argument that the Rule 68 reversal of the prevailing party

standard under Rule 54(d) would not be triggered simply because,

as here, the defendant’s Rule 68 offer did not contain an

admission of liability.       2019 WL 3325842, at *5.      As in Mango,

because the plaintiff seeks damages, the Rule 68 offer is a full

response to that demand.

     Sadowski also challenges the assessment that any award he

may receive is likely to be lower than the Rule 68 offer.

Relying on Psihoyos v. John Wiley & Sons, Inc., No. 11cv1416

(JPO), 2012 WL 5506121 (S.D.N.Y. Nov. 7, 2012), he argues that

he may recover up to $150,000 if he proceeds to trial.            As

explained in Rice, Psihoyos -- where there was “an array of


                                      8
       Case 1:20-cv-02244-DLC Document 22 Filed 06/19/20 Page 9 of 14



evidence indicating that Defendant made no effort to curb its

infringement after becoming aware that Plaintiff’s photographs

had been used without license,” Psihoyos, 2012 WL 5506121, at

*2, -- is inapposite to a case such as this one, where, “at

most, Plaintiff’s photograph briefly appeared on Defendant’s

website . . . and has subsequently been removed.”          Rice, 2019 WL

2865210, at *2.

II.   Compliance with Court Orders

      The next factor, compliance with past court orders, also

weighs in favor of imposing a bond.        Sadowski’s counsel,

Liebowitz, acknowledges that he has filed over 2,500 cases in

the last four years.     In this district alone, he has filed over

700 cases since 2016.     In litigating these cases, Liebowitz

regularly fails to comply with court orders, earning him “the

dubious distinction of being a regular target of sanctions-

related motions and orders.”       Mango, 2019 WL 3325842 (citation

omitted).

      Liebowitz does not deny that he has been repeatedly

sanctioned, but contends that the court should focus instead on

the fact that he has not yet violated any court order in the

instant action.3    While one can always hope that Liebowitz will



3Plaintiff already failed in this action to comply with Rule
4(l), Fed. R. Civ. P., which requires that he file proof of
service of the complaint on the docket.


                                     9
       Case 1:20-cv-02244-DLC Document 22 Filed 06/19/20 Page 10 of 14



 comply with court orders in this case and conform his behavior

 to the standards of his chosen profession, it is difficult to be

 sanguine on this score given his track record.         For his part,

 Sadowski has chosen an attorney who is repeatedly sanctioned by

 courts and that counsel’s record militates in favor of imposing

 a bond.

III.   Constitutional Arguments

       Sadowski also makes two constitutional arguments against

 imposition of a bond.     First, he argues that the First Amendment

 right to petition the government prohibits the imposition of a

 bond unless it is “conclusively determine[d]” that his claim is

 “frivolous.”   This argument lacks merit.       Sadowski already has

 made use of the court system by filing this litigation, which

 resulted in a Rule 68 offer for an amount that exceeds the

 typical recovery in an action of this kind.         Since rejecting

 that offer, Sadowski’s counsel has failed to follow the Federal

 Rules of Civil Procedure and this district’s Local Rules

 governing discovery practice, and engaged in litigation tactics

 that will increase the costs of resolving this dispute.

 Imposing a bond, as permitted by the Federal Rules of Civil

 Procedure, is within a court’s sound discretion, and the Court

 has exercised it here to guard against Liebowitz’s well-

 documented vexatious practices.




                                     10
     Case 1:20-cv-02244-DLC Document 22 Filed 06/19/20 Page 11 of 14



     Sadowski’s second constitutional argument invokes the

“class of one” theory of Equal Protection.       He argues that

district courts within this circuit have violated the Equal

Protection clause by imposing bonds exclusively against

“individuals” alleging copyright infringement, as opposed to

copyright plaintiffs that are “artificial entit[ies].”         Imposing

a bond here, he argues, would violate his rights as a “class of

one” under the Fourteenth Amendment.

     Sadowski seems to misunderstand what is meant by a “class

of one.”   The “class of one” theory of Equal Protection permits

a “single individual” to “claim a violation of her Equal

Protection rights based on arbitrary treatment,” in contrast to

the traditional application of Equal Protection which protects

“groups of citizens” from being treated “differently than

others.”   NRP Holdings LLC v. City of Buffalo, 916 F.3d 177, 198

(2d Cir. 2019) (citation omitted).      Sadowski cites no case in

which the “class of one” theory has been applied to find that

natural persons, as a group, have faced unlawful discrimination

as compared to artificial entities.      Sadowski also has made no

attempt to demonstrate that he could meet the standard required

by a plaintiff pleading a “class of one” claim.4        Id.    Moreover,


4 To establish a class of one claim, a plaintiff must show that:
“(i) no rational person could regard the circumstances of the
plaintiff to differ from those of a comparator to a degree that
would justify the differential treatment on the basis of a


                                   11
        Case 1:20-cv-02244-DLC Document 22 Filed 06/19/20 Page 12 of 14



any Equal Protection claim alleging that this circuit’s district

courts have unlawfully discriminated against Sadowski may not be

asserted against Ziff Davis, a non-government actor that is

defending itself in this copyright action.5

IV.   Amount of Bond

      A court has discretion in setting a bond amount under Local

Civil Rule 54.2.      The rule provides that “[t]he court, on motion

or on its own initiative, may order any party to file an

original bond for costs or additional security for costs in such

an amount . . . as it may designate.”          S.D.N.Y. Local Civ. R.

54.2.

      The immediate imposition of a bond in an amount limited to

$20,000 is appropriate at this stage of the litigation.             The

defendant may seek an additional bond should the course of

litigation so require.       As already discussed, the defendant will

expend far more than $20,000 in attorney’s fees should this


legitimate government policy; and (ii) the similarity in
circumstances and difference in treatment are sufficient to
exclude the possibility that the defendants acted on the basis
of a mistake.” NRP Holdings, 916 F.3d at 198 (citation
omitted).

5 District courts outside this circuit have also sanctioned
Liebowitz. Recently sanctions have been imposed by the District
of Colorado, Mondragon v. Nosrak LLC, No. 19cv1437 (CMA) (NRN),
2020 WL 2395641 (D. Colo. May 11, 2020), the Southern District
of Illinois, Ward v. Consequence Holdings, Inc., No. 18cv1734
(NJR), 2020 WL 2219070 (S.D. Ill. May 7, 2020), and the Eastern
District of Pennsylvania, Cramer v. Cecil Baker & Partners,
Inc., No. 19-1503, 2019 WL 2774181 (E.D. Pa. July 1, 2019).


                                      12
     Case 1:20-cv-02244-DLC Document 22 Filed 06/19/20 Page 13 of 14



litigation proceed through to the completion of discovery, and

an exponentially greater amount should it proceed beyond

discovery.

    Sadowski opposes a bond in any amount but argues that any

bond should be no greater that $1,500 because that is the

anticipated cost of two deposition transcripts.        Sadowski does

not represent that he is unable to post a bond in the amount of

$20,000; he provides no financial information whatsoever.

Instead, he argues that the burden rests on Ziff Davis to show

that Sadowski is able to post a bond in the amount requested.

    To the extent that Ziff Davis bears the burden to show that

its request for a bond in a particular amount is reasonable, it

has met that burden when measured by what it is in a position to

know about Sadowski and what it can predict about the costs of

this litigation in the near future.      Should Sadowski have

additional pertinent information to share on these issues, the

burden shifted to him to present that information in opposition

to the motion.

                              Conclusion

    Ziff Davis’s May 22, 2020 motion for a bond is granted.




                                   13
     Case 1:20-cv-02244-DLC Document 22 Filed 06/19/20 Page 14 of 14



Sadowski shall post a bond with the Clerk of Court by June 26,

2020 in the amount of $20,000.


Dated:    New York, New York
          June 19, 2020


                                 ____________________________
                                         DENISE COTE
                                 United States District Judge




                                   14
